                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


        BARBARA TEENOR,
                                                      Case No. 18-cv-12364
             Cross-Plaintiff,
                                               UNITED STATES DISTRICT COURT JUDGE
                    v.
                                                       GERSHWIN A. DRAIN
         SUSAN LEBLANC,
                                                UNITED STATES MAGISTRATE JUDGE
                                                       ANTHONY P. PATTI
            Cross-Defendant.
                                        /

  OPINION AND ORDER GRANTING CROSS-PLAINTIFF BARBARA
TEENOR’S MOTION FOR SUMMARY JUDGMENT [#27] AND DENYING
 CROSS-DEFENDANT SUSAN LEBLANC’S MOTION FOR SUMMARY
                     JUDGMENT [#23]

                                  I. INTRODUCTION

      Metropolitan Life Insurance Company (“MetLife”) initiated this Interpleader

action under the Employee Retirement Income Security Act (“ERISA”), asking the

Court to determine the appropriate beneficiary to Decedent Clarence J. Teenor’s

life insurance policy.      MetLife joins four potential beneficiaries: (1) Susan

LeBlanc, the domestic partner of the Decedent; (2) Barbara Teenor, the ex-wife of

the Decedent; and (3) Theresa Teenor and Nicole Johnson, the daughters of the

Decedent.

      Present before the Court are Susan LeBlanc and Barbara Teenor’s Cross-

Motions for Summary Judgment. The Court will resolve the Motions without

                                         -1-
hearing oral argument. See E.D. Mich. LR 7.1(f)(2). For the reasons set forth

below, the Court will GRANT Barbara Teenor’s Motion [#27] and DENY Susan

LeBlanc’s Motion [#23].

                                 II. BACKGROUND

        The Decedent, Clarence Teenor, was a retiree of Fiat Chrysler Automobiles.

Dkt. No. 1, p. 3 (Pg. ID 3). Through his former employer, Decedent obtained a life

insurance policy funded by MetLife. Id.

        On January 5, 1970, the Decedent named Barbara Teenor, his then-wife, as

the sole primary beneficiary under his life insurance plan. Id. at p. 4 (Pg. ID 4).

When the two divorced, they agreed to a Statutory Life Insurance Provision that

read:

        Defendant, CLARENCE J. TEENOR, shall maintain Plaintiff [BARBARA
        TEENOR] as principal beneficiary on all life insurance policies so long as
        spousal support is payable.


Dkt. No. 1-4, pp. 7-8 (Pg. ID 25-26). Under their agreement, spousal support was

payable until Barbara Teenor either passed away or remarried. Id. at p. 3 (Pg. ID

21). All of this was set forth in the Judgment of Divorce entered by the Wayne

County Circuit Court on March 16, 2006. See Dkt. No. 1-4.

        On August 15, 2009, despite the provision in the Judgment of Divorce, the

Decedent named Susan LeBlanc, his then-domestic partner, as primary beneficiary

under his life insurance plan. Dkt. No. 1, pp. 4-5 (Pg. ID 4-5). She remained the


                                        -2-
listed beneficiary until April 21, 2017, when some unknown individual removed

her. Id. at p. 5 (Pg. ID 5). Later that evening, the Decedent passed away, leaving

behind $49,172 in life insurance proceeds. Id.

      On May 7, 2017, Barbara Teenor submitted a claim to MetLife for the

Decedent’s life insurance proceeds pursuant to the Judgment of Divorce. Id.

Susan LeBlanc also submitted a claim for the insurance proceeds, asserting the

April 21, 2017 attempt to remove her from the policy was fraudulent. Id. at pp. 5-6

(Pg. ID 5-6). By letter on June 12, 2017, MetLife informed both women that their

claims were adverse to one another and raised questions of fact and law that

MetLife could not resolve. Id. at p. 6 (Pg. ID 6).

      MetLife therefore comes to the Court seeking a determination of the proper

beneficiary to the Decedent’s life insurance benefits. Susan LeBlanc and Barbara

Teenor have filed Cross-Motions for Summary Judgment in an attempt to resolve

this question.

                               III. LEGAL STANDARD

      Federal Rule of Civil Procedure 56(c) empowers a court to grant summary

judgment if “there is no genuine issue as to any material fact and the moving party

is entitled to judgment as a matter of law.”         Cehrs v. Ne. Ohio Alzheimer’s

Research Ctr., 155 F.3d 775, 779 (6th Cir. 1998). The evidence and all reasonable

inferences must be construed in the light most favorable to the non-moving party.



                                         -3-
Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1968).

There is a genuine issue of material fact “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). Mere allegations or denials in the non-movant’s

pleadings will not suffice, nor will a mere scintilla of evidence supporting the non-

moving party. Id. at 248, 252. Rather, there must be evidence on which a jury

could reasonably find for the non-movant. Id. at 252.

                                  IV. DISCUSSION

      A. ERISA Does Not Preempt the Decedent and Barbara Teenor’s
         Judgment of Divorce.

      Susan LeBlanc argues that Barbara Teenor’s claim to the Decedent’s life

insurance benefits must fail because ERISA preempts the Judgment of Divorce

entered by the Wayne County Circuit Court. Further, that pursuant to ERISA, the

proceeds under the Decedent’s policy must be distributed to the named beneficiary

at the time of his death. In this case, to Susan LeBlanc. Barbara Teenor responds

by arguing that the Judgment of Divorce is a Qualified Domestic Relations Order

(“QDRO”), and thus, constitutes an exception to the ERISA preemption rules. The

Court will agree.

      It is well established that ERISA preempts any state law relating to

employee benefit plans. Metropolitan Life Ins. Co. v. Marsh, 119 F.3d 415, 420

(6th Cir. 1997) (“Congress mandated that ERISA ‘shall supersede any and all State


                                         -4-
laws insofar as they may now or hereafter relate to any employee benefit plan’

covered by the statute.”) (quoting 29 U.S.C. § 1144(a)). As such, “ERISA itself

supplies the rule of law for determining [a] beneficiary.” Id. Specifically, §

1104(a)(1)(D) requires that “plan administrators follow plan documents to

determine the designated beneficiary.” Id.

      One exception to this general rule arises where employee plan benefits are

the subject of a QDRO. See id. at 421 (holding 29 U.S.C. § 1144(b)(7) excepts

QDROs from ERISA preemption with respect to welfare plans). A QDRO, in

relevant part, is defined as any state judgment, decree, or order “which relates to

the provision of child support, alimony payments, or marital property rights to a

spouse, former spouse, child, or other dependent of a participant.” See 29 U.S.C. §

1056(d)(3)(B). In addition, it must specify:

     i.   the name and last known mailing address (if any) of the participant and
          the name and mailing address of each alternate payee covered by the
          order,

    ii.   the amount or percentage of the participant’s benefits to be paid by the
          plan to each such alternate payee, or the manner in which such amount or
          percentage is to be determined,

   iii.   the number of payments or period to which such order applies, and

   iv.    each plan to which such order applies.


29 U.S.C. § 1056(d)(3)(C). The Sixth Circuit has held that state court judgments,

orders, and decrees entered after 1985 -- such as the case here -- must do more than


                                        -5-
“substantially comply” with the requirements set forth in § 1056(d)(3)(C). See Sun

Life Assurance Co. of Canada v. Jackson, 877 F.3d 698, 701 (6th Cir. 2017)

(recognizing that the Sixth Circuit’s opinion in Marsh, which set forth a

“substantially comply” standard, was limited to pre-1985 QDROs). Indeed, they

must “clearly specify” the required information. Id. Still, § 1056(d)(3)(C) does

not demand “strict” compliance. Id. at 702; see also Metropolitan Life Ins. Co. v.

Wheaton, 42 F.3d 1080, 1084 (7th Cir. 1994) (“The requirement of clear

specification is designed to spare the plan administrator from litigation-fomenting

ambiguities as to who the beneficiaries designated by the divorce decree are.”).

       Here, the Court finds that the Judgment of Divorce meets the statutory

requirements of § 1056(d)(3)(C). First, the Judgment of Divorce clearly identifies

the names of (1) the Decedent, the life insurance plan’s participant; and (2)

Barbara Teenor, the alternate payee. See Dkt. No. 1-4, pp. 7-8 (Pg. ID 25-26)

(“Defendant, CLARENCE J. TEENOR, shall maintain Plaintiff [Barbara Teenor]

as principal beneficiary on all life insurance policies so long as spousal support is

payable.”).     While the Judgment of Divorce does not identify their mailing

addresses, the legislative history of § 1056(d)(3)(C) makes clear that this is not a

fatal defect:

       The Committee intends that an order will not be treated as failing to be a
       qualified order merely because the order does not specify the current mailing
       address of the participant and alternate payee if the plan administrator has
       reason to know that address independently of the order.

                                         -6-
S. Rep. No. 575, 98th Cong., 2d Sess., reprinted in 1984 U.S.C.C.A.N., at 2546,

2566; see also Stewart v. Thorpe Holding Co. Profit Sharing Plan, 207 F.3d 1143,

1151 (9th Cir. 2000) (“[C]ourts that have ruled on this issue have liberally

interpreted the address requirement for a valid QDRO in light of its purpose as an

‘aid [to] plan administrators in identifying and locating alternate payees under a

QDRO.’”) (quoting Tolstad v. Tolstad, 527 N.W.2d 668, 673 (N.D. 1995)). Here,

the Decedent’s mailing address was already known, as it was contained within the

plan administrator’s records. See Dkt. No. 1-5. With respect to Barbara Teenor,

courts have found it sufficient where the state court judgment, decree, or order

contains the mailing address of the individual’s attorney. See, e.g., Trs. of Dirs.

Guild of America-Producer Pension Benefits Plans v. Tise, 234 F.3d 415, 426 (9th

Cir. 2000); Metropolitan Life Ins. Co. v. Bigelow, 283 F.3d 436, 443-44 (2d Cir.

2002); Metropolitan Life Ins. Co. v. Williams, 82 F. Supp. 2d 1346, 1352-53 (M.D.

Fla. 1999); In re Williams, 50 F. Supp. 2d 951, 959 (C.D. Cal. 1999). Here, the

Judgment of Divorce contains the address of Neil C. DeBlois, Barbara Teenor’s

divorce counsel.1


1
  Given that the Judgment of Divorce was entered nearly thirteen years ago, Mr.
DeBlois’ contact information may be outdated. However, contact information for
attorneys in the state of Michigan is a matter of public record, and thus, Mr.
DeBlois’ current mailing address and phone number can be located with ease. See
also Mattingly v. Hoge, 260 F. App’x 776, 780 (6th Cir. 2008) (“[A] tribunal . . .
cannot be asked to definitively guarantee that the beneficiary will reside at the

                                        -7-
      Second, the Judgment of Divorce specifies the percentage of the Decedent’s

life insurance benefits to be paid to Barbara Teenor. As the principal beneficiary,

she stood to receive 100% of the benefits under the policy. See Jackson, 877 F.3d

at 703-04 (naming individual as primary beneficiary entitled them to 100% of the

benefit proceeds). Third, the Judgment of Divorce identifies the applicable period

to which the order was to apply. Per the agreement, the Decedent was required to

maintain Barbara Teenor as the principal beneficiary so long as spousal support

was payable. Here, it is undisputed that spousal support was payable up until the

time of the Decedent’s death. Finally, the Judgment of Divorce specified that

Barbara Teenor was to be kept as the principal beneficiary on “all life insurance

policies,” necessarily encompassing the plan at issue. See id. at 704 (holding the

language “all employer-provided life insurance” sufficiently identified the plan at

issue). Therefore, the fourth statutory requirement is also met.

       In short, the Court finds that the Decedent and Barbara Teenor’s Judgment

of Divorce satisfies the four statutory requirements of a QDRO. As an exception

to ERISA’s preemption rules, the Judgment of Divorce controls the distribution of

the Decedent’s life insurance benefits.        Though Susan LeBlanc contends that

awarding Barbara Teenor these proceeds would lead to a windfall, the explicit

language of the Judgment of Divorce does not place any limits on Barbara

same address and receive any and all mailings sent to the location identified in the
decree.”).

                                         -8-
Teenor’s entitlement. See In re Estate of Lobaina, 267 Mich. App. 415, 417-418

(2005) (“Because the judgment of divorce was entered upon the settlement of the

parties, it represents a contract, which, if unambiguous, is to be interpreted as a

question of law.”). Accordingly, the Court finds that Barbara Teenor is the rightful

beneficiary to 100% of the proceeds.

      B. Even if the Judgment of Divorce did Not Meet the Statutory
         Requirements of a QDRO, the Court has the Authority to Impose a
         Constructive Trust Over the Decedent’s Life Insurance Proceeds.

      “It is clear that the law of this Circuit requires the ERISA plan administrator

to pay out plan proceeds in accordance with the ERISA plan documents. However,

there is no precedent binding on this Court on the issue of whether, once the

beneficiary is determined, ERISA preempts all causes of action and possible

remedies based upon state law that might be traced to the ERISA plan proceeds.”

Central States, SE & SW Areas Pension Fund v. Howell, 227 F.3d 672, 678 (6th

Cir. 2000). The Sixth Circuit has explicitly held “that once the benefits of an

ERISA employee welfare benefit plan have been distributed according to the plan

documents, ERISA does not preempt the imposition of a constructive trust on those

benefits.” Id. at 678-79.


      In Howell, for example, the Sixth Circuit concluded that the district court

had authority to impose a constructive trust over the decedent’s ERISA benefits

where the decedent had changed the beneficiary under his life insurance policy


                                        -9-
from his then-wife to his children, in violation of a state court order. Id. at 679.

The facts here are virtually indistinguishable.

      Pursuant to the Judgment of Divorce, the Decedent was required to maintain

Barbara Teenor as the “principal beneficiary on all life insurance policies so long

as spousal support [was] payable.” See Dkt. No. 1-4, pp. 7-8 (Pg. ID 25-26).

Decedent violated this court order when, on August 15, 2009, he named Susan

LeBlanc as his principal beneficiary. Under these circumstances, the laws of

equity would appear to compel the Court to impose a constructive trust over the

Decedent’s life insurance proceeds in Barbara Teenor’s favor. See Howell, 227

F.3d at 679 (“[T]he district court has the discretion to impose a constructive trust

upon those benefits in accordance with the applicable state law if equity so

requires.”); Ooley v. Collins, 344 Mich. 148, 158 (1955) (holding a constructive

trust may be impressed upon property where such trust is necessary “to do equity

or prevent unjust enrichment”).       For now, however, the Court will reserve

judgment.2




2
  Before the Court could have imposed a constructive trust, it would have needed
to resolve several factual questions. Most notably, whether Susan LeBlanc --
assuming for the moment that she was the rightful beneficiary to the Decedent’s
life insurance proceeds -- contributed in any way to his violation of the Judgment
of Divorce. See Ooley, 344 Mich. at 158 (holding a constructive trust should not
be imposed upon property owned by parties who have in no way contributed to the
reasons for imposing a constructive trust).

                                         -10-
                                 V. CONCLUSION

      For the reasons stated herein, the Court will GRANT Cross-Plaintiff Barbara

Teenor’s Motion for Summary Judgment [#27] and DENY Cross-Defendant Susan

LeBlanc’s Motion for Summary Judgment [#23].

      IT IS SO ORDERED.



Dated:      May 10, 2019
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge


                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, May 10, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                       -11-
